EXHIBIT (99)(a) NEWS RELEASE July 21, 2008 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net income of $2.2 million, or $0.39 basic and diluted net income per share, for the three months ended June 30, 2008 as compared to $2.6 million or $0.45 basic net income per share and $0.44 diluted net income per share, for the same period one year ago.Tony W. Wolfe, President and Chief Executive Officer, attributed the decrease in second quarter earnings to a decrease in net interest income, an increase in provision for loan losses and an increase in non-interest expense, which were partially offset by an increase in non-interest income.Mr. Wolfe noted that, while earnings had declined in 2008 from the record levels achieved in 2007, the Company continues to achieve results that have kept Peoples Bancorp in the top quartile of public banks in North Carolina in terms of returns on assets and equity. Year-to-date net income as of June 30, 2008 was $4.2 million, or $0.76 basic net income per share and $0.75 diluted net income per share as compared to $5.4 million, or $0.94 basic net income per share and $0.92 diluted net income per share, for the same period one year ago.The decrease in year-to-date earnings is primarily attributable to a decrease in net interest income, an increase in provision for loan losses and an increase in non-interest expense, which were partially offset by an increase in non-interest income as discussed below. Shareholders’ equity increased to $72.2 million, or 7.69% of total assets, at June 30, 2008 as compared to $65.4 million, or 7.79% of total assets, at June 30, 2007 as a result of net income earned less dividends paid for the period combined with a $3.7 million increase in accumulated other comprehensive income (loss) from June 30, 2007 to June 30, 2008.The increase in accumulated other comprehensive income (loss) is due to an increase in the market value of available for sale securities and derivative instruments. Net interest income for the quarter ended June 30, 2008 decreased 4% to $8.4 million compared to $8.7 million for the same period one year ago.This decrease is primarily attributable to a 325 basis point reduction in the Bank’s prime commercial lending rate from June 30, 2007 to June 30, 2008.The decrease in loan interest income resulting from a decline in prime rate was partially offset by an increase in income from derivative instruments.Net income from derivative instruments was $899,000 for the three months ended June 30, 2008 compared to a net loss of $108,000 for the same period in 2007.Net interest income after the provision for loan losses decreased 5% to $7.7 million during the second quarter of 2008, compared to $8.1 million for the same period one year ago.The provision for loan losses for the three months ended June 30, 2008 was $681,000 as compared to $634,000 for the same period one year ago, primarily attributable to a $3.4 million increase in non-performing loans from June 30, 2007 to June 30, 2008 and increased loan growth. Non-interest income increased 31% to $2.8 million for the three months ended June 30, 2008, as compared to $2.1 million for the same period one year ago.Increases in components of non-interest income for the three months endedJune 30, 2008 compared to the same period last year include a $425,000 increase in service charges and fees resulting from growth in deposit 5 PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS – PAGE TWO base coupled with normal pricing changes and a $61,000 increase in miscellaneous income.These increases in non-interest income were combined with a $194,000 decrease in the loss on sale of securities in second quarter 2008 when compared to second quarter 2007. Non-interest expense increased 15% to $7.1 million for the three months ended June 30, 2008, as compared to $6.2 million for the same period last year.The increase in non-interest expense is primarily due to an increase of $532,000 or 16% in salaries and benefits expense due to normal salary increases and expense associated with additional staff for new branches and a net increase of $430,000 or 26% in non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $118,000 in FDIC insurance expense, an increase of $118,000 in deposit program expense and an increase of $62,000 in consulting fees. Year-to-date net interest income as of June 30, 2008 decreased 6% to $16.2 million compared to $17.3 million for the same period one year ago.This decrease is primarily attributable to a reduction in the Bank’s prime commercial lending rate.The decrease in loan interest income resulting from a decline in prime rate was partially offset by an increase in income from derivative instruments.Net income from derivative instruments was $1.3 million for the six months ended June 30, 2008 compared to a net loss of $209,000 for the same period in 2007.Net interest income after the provision for loan losses decreased 7% to $15.2 million for the six months ended June 30, 2008, compared to $16.3 million for the same period one year ago.The provision for loan losses for the six months ended June 30, 2008 was $1.1 million as compared to $957,000 for the same period one year ago, primarily attributable to an increase in non-performing loans and increased loan growth. Non-interest income increased 27% to $5.4 million for the six months ended June 30, 2008, as compared to $4.3 million for the same period one year ago.The increase in non-interest income is primarily due to an increase in service charges and fees of $800,000 resulting from growth in deposit base coupled with normal pricing changes, an increase of $97,000 in miscellaneous fee income and a $61,000 increase in mortgage banking income. Non-interest expense increased 15% to $14.0 million for the six months ended June 30, 2008, as compared to $12.2 million for the same period last year. The increase in non-interest expense included: (1) an increase of $874,000 or 13% in salaries and benefits expense due to normal salary increases and expenses associated with additional staff for the new branches, (2) an increase of $110,000 or 5% in occupancy expense due to an increase in furniture and equipment expense and lease expense associated with new offices, and (3) a net increase of $860,000 or 27% in non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $228,000 in FDIC insurance expense, an increase of $188,000 in deposit program expense, an increase of $108,000 in advertising expense and an increase of $82,000 in consulting fees. Total assets as of June 30, 2008 amounted to $938.5 million, an increase of 12% compared to total assets of $839.7 million at June 30, 2007.This increase is primarily attributable to an increase in loans.Loans increased 14% to $756.2 million as of June 30, 2008 compared to $663.1 million as of June 30, 2007.Premises and equipment increased $3.8 million to $18.2 million at June 30, 2008 as compared to $14.4 million at June 30, 2007 primarily due to the purchase of a previously leased branch office and costs associated with new offices. Non-performing assets decreased 7% to $11.3 million or 1.20% of total assets at June 30, 2008, compared to $12.1 million or 1.33% of total assets at March 31, 2008 primarily due to a $1.5 million reduction in non-performing loans, which was partially offset by a $695,000 increase in other real estate owned.Non-performing assets amounted to $8.5 million or 0.93% of total assets at December 31, 2007 and $7.2 million or 0.86% of total assets at
